
	
		II
		Calendar No. 718
		111th CONGRESS
		2d Session
		S. 3973
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Voinovich (for
			 himself, Mr. Carper,
			 Mr. Inhofe, Mrs. Boxer, Ms.
			 Collins, Mr. Alexander,
			 Ms. Klobuchar, Mr. Lugar, Mrs.
			 Gillibrand, Mrs. Shaheen,
			 Mr. Tester, Mrs. Feinstein, Mr.
			 Kerry, Mr. Baucus,
			 Mr. Harkin, Mr.
			 Merkley, Mr. Lieberman,
			 Mr. Brown of Ohio,
			 Mr. Whitehouse, Mr. Wyden, Ms.
			 Landrieu, Mrs. Hagan,
			 Mr. Warner, Mr.
			 Lautenberg, Mr. Cardin,
			 Mr. Franken, Mr. Burris, Mr.
			 Schumer, Mr. Durbin,
			 Mr. Reed, Ms.
			 Murkowski, Mr. Webb, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 20, 2010
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Energy Policy Act of 2005 to reauthorize and
		  modify provisions relating to the diesel emissions reduction
		  program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Diesel Emissions Reduction Act of
			 2010.
		2.Diesel emissions
			 reduction program
			(a)DefinitionsSection 791 of the Energy Policy Act of
			 2005 (42 U.S.C. 16131) is amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(C)a for-profit or
				nonprofit entity that has the capacity—
								(i)to sell diesel
				vehicles or equipment to, and arrange financing for, individuals or entities
				that own or operate diesel fleets; or
								(ii)to upgrade
				diesel vehicles or equipment with verified or Environmental Protection
				Agency-certified engines or technologies; and
								(D)any private
				individual or entity that—
								(i)is the owner of
				record of a diesel vehicle or fleet; and
								(ii)acts—
									(I)pursuant to a
				contract, license, or lease with—
										(aa)a Federal
				department or agency; or
										(bb)an entity
				described in subparagraph (A); and
										(II)in accordance
				with such timely and appropriate requirements for notice and approval as the
				Administrator may establish for the use of vehicles to be purchased or retrofit
				using a grant, rebate, or loan under this
				subtitle.
									;
					(2)in paragraph (4),
			 by inserting currently or previously, after that is
			 not;
				(3)by striking
			 paragraph (9);
				(4)by redesignating
			 paragraph (8) as paragraph (9);
				(5)in paragraph (9)
			 (as so redesignated), in the matter preceding subparagraph (A), by striking
			 , advanced truckstop electrification system,; and
				(6)by inserting
			 after paragraph (7) the following:
					
						(8)StateThe term State
				includes—
							(A)the District of Columbia; and
							(B)the Commonwealth of Puerto
				Rico.
							.
				(b)National grant,
			 rebate, and loan programsSection 792 of the Energy Policy Act of
			 2005 (42 U.S.C. 16132) is amended—
				(1)in the section
			 heading, by inserting ,
			 rebate, after grant;
				(2)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking to provide grants and low-cost
			 revolving loans, as determined by the Administrator, on a competitive basis, to
			 eligible entities and inserting to provide grants, contracts,
			 rebates, or low-cost revolving loans, as determined by the Administrator, on a
			 competitive basis, to eligible entities described in subparagraph (A), (B), or
			 (D) of section 791(3), or to enter into contracts with eligible entities
			 described in subparagraph (C) of that section,; and
					(B)in paragraph (1),
			 by striking tons of;
					(3)in subsection
			 (b)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2)
			 (as so redesignated)—
						(i)in
			 subparagraph (A), in the matter preceding clause (i), by striking
			 90 and inserting 95; and
						(ii)in
			 subparagraph (B)(ii), by striking application under subsection
			 (c) and inserting verification application;
						(4)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
					(B)by striking
			 paragraph (1) and inserting the following:
						
							(1)Expedited
				process
								(A)In
				generalThe Administrator shall develop a simplified application
				process for all applicants under this section to expedite the provision of
				funds.
								(B)RequirementsIn
				developing the expedited process under subparagraph (A), the
				Administrator—
									(i)shall take into
				consideration the special circumstances affecting small fleet owners;
				and
									(ii)to avoid
				duplicative procedures, may require applicants to include in an application
				under this section competitive bids for equipment and installation.
									(2)Eligibility
								(A)GrantsTo
				be eligible to receive a grant under this section, an eligible entity described
				in subparagraph (A), (B), or (D) of section 791(3) shall submit to the
				Administrator an application at such time, in such manner, and containing such
				information as the Administrator may require.
								(B)RebatesTo
				be eligible to receive a rebate under this section, an eligible entity
				described in subparagraph (A), (B), or (D) of section 791(3) shall submit to
				the Administrator an application in accordance with such guidance as the
				Administrator may establish.
								(C)Low-cost
				loansTo be eligible to receive a loan under this section, an
				eligible entity described in subparagraph (A), (B), or (D) of section 791(3)
				shall submit an application to—
									(i)the
				Administrator; or
									(ii)an eligible
				entity described in section 791(3)(C) with which the Administrator has entered
				into a contract for the purpose of administering loans under this
				subtitle.
									;
				and
					(C)in paragraph (4)
			 (as redesignated by subparagraph (A))—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by inserting
			 , rebate, after grant; and
							(II)by inserting
			 highest after shall give;
							(ii)in
			 subparagraph (C)(iii)—
							(I)by striking
			 a diesel fleets and inserting diesel fleets;
			 and
							(II)by inserting
			 construction sites, schools, after
			 terminals,;
							(iii)in subparagraph
			 (D), by adding and at the end;
						(iv)in
			 subparagraph (E), by striking the semicolon at the end and inserting a period;
			 and
						(v)by
			 striking subparagraphs (F) and (G);
						(5)in subsection
			 (d)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting , rebate,
			 after grant; and
					(B)in paragraph
			 (2)(A)—
						(i)by inserting
			 , rebate, after grant; and
						(ii)by
			 striking , State or local; and
						(6)by adding at the
			 end the following:
					
						(e)Public
				notificationThe Administrator shall publish on the website of
				the Environmental Protection Agency a description of each application for which
				a grant or loan is provided under this section by not later than 60 days after
				the date of award of the grant or
				loan.
						.
				(c)State grant,
			 rebate, and loan programsSection 793 of the Energy Policy Act of
			 2005 (42 U.S.C. 16133) is amended—
				(1)in the section
			 heading, by inserting ,
			 rebate, after grant;
				(2)in subsection
			 (a), by inserting , rebate, after grant;
				(3)in subsection (b)(1), by inserting ,
			 rebate, after grant;
				(4)subsection
			 (c)(2)(B), in the matter preceding clause (i), by striking
			 qualifies and inserting qualify; and
				(5)in subsection
			 (d)—
					(A)in paragraph (1),
			 by inserting , rebate, after grant;
					(B)in paragraph (2),
			 by inserting , rebates, after grants;
					(C)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking grant or loan
			 provided under this section may be used and inserting grant,
			 rebate, or loan provided under this section shall be used; and
					(D)by adding at the
			 end the following:
						
							(4)PriorityIn
				providing grants, rebates, and loans under this section, a State shall give
				priority to projects that meet the criteria described in section
				792(c)(4).
							(5)Public
				notificationEach State shall publish on the website of the State
				a description of each application for which a grant, rebate, or loan is
				provided under this section by not later than 60 days after the date of award
				of the grant, rebate, or
				loan.
							.
					(d)Evaluation and
			 reportSection 794(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 16134(b)) is amended in each of paragraphs (2) through (5) by inserting
			 , rebate, after grant each place it
			 appears.
			(e)Authorization
			 of appropriationsSection 797 of the Energy Policy Act of 2005
			 (42 U.S.C. 16137) is amended to read as follows:
				
					797.Authorization
				of appropriations
						(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle $200,000,000 for each of fiscal years 2012 through 2016, to remain
				available until expended.
						(b)Management and
				oversightThe Administrator may use not more than 1 percent of
				the amounts made available under subsection (a) for each fiscal year for
				management and oversight
				purposes.
						.
			
	
		December 20, 2010
		Reported without amendment
	
